Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is responsive to communication filed on 09/15/2021. Claims 1-6, 9-12, 14-15 and 17-18 have been examined. 
Response to Arguments
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Hence a new ground of rejection is further presented in view of
Mai et al. (US20020001310A1).   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US20150346812A1) hereinafter Cole in view of Mai et al. (US20020001310A1) hereinafter Mai, and further in view of Utgikar et al (US20170085501A1) hereinafter Utgikar.
As per claim 1.  A method of streaming a Virtual Reality (VR) video to a VR rendering device, (Cole, par0121 teaches the playback system 800, in at least some embodiments includes a 3D head mounted display. The head mounted display maybe implemented using the OCULUS RIFT™ VR (virtual reality) headset which may include the head mounted display 805).
 wherein the VR video is represented at least in part by a plurality of streams each associated with a different view of a scene, (Cole, Fig18, para0027 teaches content from one or more other streams providing content corresponding to other portions of the environment may be received as well, but normally at a lower data rate. Content delivery for a particular stream may be initiated by the playback device, e.g., by sending a signal used to trigger content delivery).
the method comprising: - determining a view of the scene which is to be rendered by the VR rendering device; (Cole, par0027 teaches in some embodiments, the playback device determines which portion of the environment corresponds to the user's main field of view).
(Cole, par0025 teaches methods and apparatus for communicating image content, e.g., content corresponding to a 360 degree field of view are described. In various embodiments the field of view corresponds to different portions of an environment, e.g., a front portion, at least one back portion, a top portion and a bottom portion. In some embodiments left and right rear, e.g., back portions) of the environment are generated and/or communicated separately. A playback device monitors the position of a user's head and generates images, e.g., stereoscopic images corresponding to the portion of the environment a user is looking at a given time which are then displayed to the user. In the case of stereoscopic playback, separate left and right eye images are generated. The generated images can, and in some embodiments do, corresponding to one or more scene, e.g., environment portions).
and - effecting a streaming of the subset of streams via a network to the VR rendering device (Cole, par0093 teaches operation proceeds from step 608 to step 610 in which portions of a 360 degree scene corresponding to the requested content are sent to initialize the playback device. In at least some embodiments the initialization involves sending a full 360 degree set of scene data, e.g., N portions where the 360 degree scene is divided into N portions).
by: i) streaming the plurality of streams from the one or more stream sources (Cole, Fig6, par0094 teaches as a result of the initialization in step 610, the playback device will have scene data corresponding to each of the different portions of 360 degree possible viewing area. Accordingly, if the user of the playback device suddenly turns to the rear, at least some data will be available to display to the user even if it is not as up to date as the portion the user was viewing prior to turning his head).
and iii) selectively forwarding the subset of streams from the one or more SDN nodes (Cole, Fig6, par0099 teaches in step 612 scene portions are selected to be provided based on the indicated head position, e.g., viewing angle, of the user. The selected portions are transmitted, e.g., streamed, to the playback device, e.g., on a periodic basis. The rate at which the data corresponding to the portions are streamed depends on, in some embodiments, the video frame rate. For example, at least one selected portion will be streamed at the full frame rate being supported. While at least one scene portion is selected in step 612, normally multiple scene portions are selected, e.g., the scene portion which the user is facing as well as the next nearest scene portion. Additional scene portions may also be selected and supplied if the data rate available is sufficient to support communication of multiple frame portions).
the VR rendering device in response to the view having to be rendered by the VR rendering device. (Cole, Fig6, par0092 teaches operation proceeds from step 606 to step 608 where the current head position of the user device from which the request for content is initialized, e.g., the current head position at the time of the request is to be the 0 degree position. The 0 degree or forward looking position may be re-initialized in some embodiments by the user with the playback device signaling that a re-initialization is to occur. Over time the user's head position and/or changes in the user's head position, e.g., relative to the original head position, are reported to the content delivery system 104 and the updated position is used as will be discussed below to make content delivery decisions).
 of the subset of streams to the, and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast.
          Mai however discloses to one or more Software Defined Network (SDN) nodes downstream of the one or more stream sources and upstream of the, (Mai, Fig 3, par0057 teaches the method preferably comprises the steps of: determining if an attached network (e.g., network A-D) is multicast enabled 92; querying for virtual multicast requests 94; listening for virtual multicast requests from clients and downstream virtual routers 96; determining which clients and/or downstream virtual routers request multicast content and the requested delivery method 98; building a table of requesting clients and virtual routers 100; selecting an optimal upstream router 102 (only applicable for downstream VRs 12); forwarding multicast request to upstream virtual router 104 (only applicable for downstream VRs 12); receiving the requested multicast content 106; replicating and addressing packets per table 108; and transmitting packets to requesting multicast clients and unicast clients and downstream virtual routers 110 [virtual routers are Software Defined Network (SDN) nodes]).
of the subset of streams to the, and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast (Mai, par0068-0069 teaches the VR 12 may convert multicast streams from the content servers 16 to unicast streams and broadcast them to central office servers 126 based on a central routing table comprising addresses for the central offices servers 126 with networks 128 of clients 14 that requested the content [subset of streams] …..It is further noted that content that has been virtual multicast, as unicast, may be converted back to or re-broadcast as multicast).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast, and to convert each of the unicast streams into a multicast stream, as taught by Mai, in the method of Cole, so increased bandwidth capacity has increased Internet usage and the potential for enjoyable and productive usage, see Mai par0005.
          Cole and Mai do not explicitly disclose ii) controlling the one or more SDN nodes; wherein the selectively forwarding of the subset of streams comprises controlling the one or more SDN nodes using an SDN controller to forward packets.
          Utgikar however discloses ii) controlling the one or more SDN nodes; wherein the selectively forwarding of the subset of streams comprises controlling the one or more SDN nodes using an SDN controller to forward packets (Utgikar, par0032, par0035, par0051. Par0035 teaches an SDN controller 110 may determine, based on analysis of flow statistics, that a particular flow is highly active (e.g., experiences increased traffic usage). In response, the SDN controller 110 may program the switch 120 to move a flow entry that matches the highly active flow higher up in the flow table 210. Par0051 teaches the virtualization layer 554 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch. Specifically, this virtual switch forwards traffic between software containers 562A-R and the NIC(s) 544, as well as optionally between the software containers 562A-R; in addition, this virtual switch may enforce [selectively forwarding of the subset of streams] network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other (e.g., by honoring virtual local area networks (VLANs)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of ii) controlling the one or more SDN nodes; wherein the selectively forwarding of the subset of streams comprises controlling the one or more SDN nodes using an SDN controller to forward packets, as taught by Utgikar, in the method of Cole and Mai, so provide a method for Software Defined Networking (SDN) to facilitates rapid and open innovation at the network layer by providing a programmable network infrastructure, see Utgikar, para0003.

As per claim 2. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole further discloses wherein the selectively forwarding the subset of streams comprises: - stopping forwarding of a previous subset of streams which were previously selectively forwarded to the VR rendering device. (Cole, par0240, 0246. Par0240 teaches the content delivery initiation module 1924 is configured to initiate delivery of selected content stream(s). In some embodiments the content delivery initiation module 1924 initiates delivery of content streams in the selected set which are not already being received. Par0246 teaches the selected stream set change determination module 1940 is configured to determine if there has been a change in the current selected set of streams 1961, e.g., due to the selection module selecting one or more additional content stream an/or due to one or more streams being received having been terminated/stopped).

As per claim 3. The combination of Cole, Mai and Utgikar disclose a method according to claim 2.
          Cole further discloses wherein the method comprises starting the selectively forwarding of the subset of streams before stopping the selectively forwarding of the previous subset of streams. (Cole, par0240, 0246. Par0246 teaches the selected stream set update module 1942 is configured to update the current selected stream set 1961 to reflect any changes to the selected set of streams when there are changes to the selected set of streams, e.g., due to addition or termination of content streams to the selected set of streams 1961. The stream(s) termination module 1944 is configured to terminate/stop receiving one or more content streams which may previously were being received but are no longer in the current selected set of streams 1961, e.g., due to the current selected set of streams 1961 being updated because of changes in the selection of streams).

As per claim 6. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole further discloses wherein the selectively forwarding of the subset of streams comprises the VR rendering device joining a multicast group providing the subset of streams. (Cole, par0027, 0240. Par0027 teaches the signal may be used to join a multicast group providing content corresponding to a portion of an environment or initiating delivery of a switched digital broadcast. In the case of broadcast content not requiring a request or other signal such as a multicast group join signal, the device may initiate reception by tuning to a channel on which the content is available. Par0240 teaches in some embodiments the content delivery initiation module 1924 is configured to send a request signal to join a multicast group corresponding to a selected content stream, e.g., multicast group(s) corresponding to content streams communicating content corresponding to the current selected set of streams).

As per claim 12. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole further discloses a non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method (Cole, par0353 teaches some embodiments are directed a non-transitory computer readable medium embodying a set of software instructions, e.g., computer executable instructions, for controlling a computer [processor] or other device to encode and compresses stereoscopic video. Other embodiments are embodiments are directed a computer readable medium embodying a set of software instructions, e.g., computer executable instructions, for controlling a computer or other device to decode and decompresses video on the player end).

As per claim 14. Cole discloses a non-transitory computer-readable medium comprising (Cole, par0353 teaches some embodiments are directed a non-transitory computer readable medium embodying a set of software instructions, e.g., computer executable instructions, for controlling a computer or other device to encode and compresses stereoscopic video. Other embodiments are embodiments are directed a computer readable medium embodying a set of software instructions, e.g., computer executable instructions, for controlling a computer or other device to decode and decompresses video on the player end).
forwarding instructions for use by one or more Software Defined Network (SDN) nodes in a network, (Cole, par0099 teaches In step 612 scene portions are selected to be provided based on the indicated head position, e.g., viewing angle, of the user. The selected portions are transmitted, e.g., streamed, to the playback device, e.g., on a periodic basis. The rate at which the data corresponding to the portions are streamed depends on, in some embodiments, the video frame rate. For example, at least one selected portion will be streamed at the full frame rate being supported. While at least one scene portion is selected in step 612, normally multiple scene portions are selected, e.g., the scene portion which the user is facing as well as the next nearest scene portion. Additional scene portions may also be selected and supplied if the data rate available is sufficient to support communication of multiple frame portions).
wherein the one or more SDN nodes are a network destination of a streaming of a plurality of streams, (Cole, par0092 teaches operation proceeds from step 606 to step 608 where the current head position of the user device from which the request for content is initialized, e.g., the current head position at the time of the request is to be the 0 degree position. The 0 degree or forward looking position may be re-initialized in some embodiments by the user with the playback device signaling that a re-initialization is to occur. Over time the user's head position and/or changes in the user's head position, e.g., relative to the original head position, are reported to the content delivery system 104 and the updated position is used as will be discussed below to make content delivery decisions).
A Virtual Reality (VR) rendering device (Cole, Fig.8, content system/ content playback device 800).
          Cole does not explicitly discloses convert each of the unicast streams into a multicast stream, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast.
          Mai however discloses convert each of the unicast streams into a multicast stream, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast (Mai, par0068-0069 teaches the VR 12 may convert multicast streams from the content servers 16 to unicast streams and broadcast them to central office servers 126 based on a central routing table comprising addresses for the central offices servers 126 with networks 128 of clients 14 that requested the content…..It is further noted that content that has been virtual multicast, as unicast, may be converted back to or re-broadcast as multicast).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of convert each of the unicast streams into a multicast stream, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast, as taught by Mai, in the method of Cole, so increased bandwidth capacity has increased Internet usage and the potential for enjoyable and productive usage, see Mai par0005.

          Utgikar however discloses wherein the forwarding instructions are configured to instruct the one or more SDN nodes to selectively forward of one or more of the plurality of streams to a, (Utgikar, par0032, par0035, par0051. Par0035 teaches an SDN controller 110 may determine, based on analysis of flow statistics, that a particular flow is highly active (e.g., experiences increased traffic usage). In response, the SDN controller 110 may program the switch 120 to move a flow entry that matches the highly active flow higher up in the flow table 210. Par0051 teaches the virtualization layer 554 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch. Specifically, this virtual switch forwards traffic between software containers 562A-R and the NIC(s) 544, as well as optionally between the software containers 562A-R; in addition, this virtual switch may enforce [selectively forwarding of the subset of streams] network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other (e.g., by honoring virtual local area networks (VLANs)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the forwarding instructions are configured to instruct the one or more SDN nodes to selectively forward of one or more of the plurality of streams to a, as taught by Utgikar, in the method of Cole and Mai, so provide a method for Software Defined Networking (SDN) to facilitates rapid and open innovation at the network layer by providing a programmable network infrastructure, see Utgikar, para0003.
As per claim 17. Cole discloses A Software Defined Network (SDN) node (Cole, Fig.1, content delivery server 114 [forwarding node]). 
configured to receive a plurality of streams of a Virtual Reality (VR) video, (Cole, Fig18, para0027 teaches the device then selects that portion to be received at a high rate, e.g., full resolution with the stream being designated, from a priority perspective, as a primary steam. Content from one or more other streams providing content corresponding to other portions of the environment may be received as well, but normally at a lower data rate. Content delivery for a particular stream may be initiated by the playback device, e.g., by sending a signal used to trigger content delivery. The signal may be used to join a multicast group providing content corresponding to a portion of an environment or initiating delivery of a switched digital broadcast).
and - a controller configured to effect the forwarding instructions by changing the one or more forwarding rules of the forwarding node. (Cole, par0114 teaches the streaming controller 720 is configured to control streaming of encoded content for delivering the encoded image content to one or more customer devices, e.g., over the communications network 105. In various embodiments various steps of the flowchart 600 are implemented by the elements of the streaming controller 720. The streaming controller 720 includes a request processing module 722, a data rate determination module 724, a current head position determination module 726, a selection module 728 and a streaming control module 730. The request processing module 722 is configured to process a received request for imaging content from a customer playback device. The request for content is received in various embodiments via a receiver in the network interface 710. In some embodiments the request for content includes information indicating the identity of requesting playback device).
A Virtual Reality (VR) rendering device (Cole, Fig.8, content system/ content playback device 800).
          Cole does not explicitly discloses when located in a network downstream of one or more stream sources streaming the plurality of streams and upstream of a, the SDN node comprising, a subset of, of the subset of streams to the and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the forwarding node in unicast, converting each of the unicast streams into a multicast stream.
          Mai however discloses when located in a network downstream of one or more stream sources streaming the plurality of streams and upstream of a, (Mai, Fig 3, par0057 teaches the method preferably comprises the steps of: determining if an attached network (e.g., network A-D) is multicast enabled 92; querying for virtual multicast requests 94; listening for virtual multicast requests from clients and downstream virtual routers 96; determining which clients and/or downstream virtual routers request multicast content and the requested delivery method 98; building a table of requesting clients and virtual routers 100; selecting an optimal upstream router 102 (only applicable for downstream VRs 12); forwarding multicast request to upstream virtual router 104 (only applicable for downstream VRs 12); receiving the requested multicast content 106; replicating and addressing packets per table 108; and transmitting packets to requesting multicast clients and unicast clients and downstream virtual routers 110).
 a subset of, of the subset of streams to the, and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the forwarding node in unicast, converting each of the unicast streams into a multicast stream (Mai, par0068-0069 teaches the VR 12 may convert multicast streams from the content servers 16 to unicast streams and broadcast them to central office servers 126 based on a central routing table comprising addresses for the central offices servers 126 with networks 128 of clients 14 that requested the content…..It is further noted that content that has been virtual multicast, as unicast, may be converted back to or re-broadcast as multicast).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when located in a network downstream of one or more stream sources streaming the plurality of streams and upstream of a, the SDN node comprising, a subset of, of the subset of streams to the VR rendering device and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the forwarding node in unicast, converting each of the unicast streams into a multicast stream, as taught by Mai, in the method of Cole, so increased bandwidth capacity has increased Internet usage and the potential for enjoyable and productive usage, see Mai par0005.
          Cole and Mai do not explicitly disclose a signaling interface configured to receive forwarding instructions to change one or more forwarding rules of the SDN node so as to selectively forward one or more of the plurality of streams to a VR rendering device
          Utgikar however discloses a signaling interface configured to receive forwarding instructions to change one or more forwarding rules of the SDN node so as to (Utgikar, par0032, par0035, par0051. Par0035 teaches an SDN controller 110 may determine, based on analysis of flow statistics, that a particular flow is highly active (e.g., experiences increased traffic usage). In response, the SDN controller 110 may program the switch 120 to move a flow entry that matches the highly active flow higher up in the flow table 210. Par0051 teaches the virtualization layer 554 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch. Specifically, this virtual switch forwards traffic between software containers 562A-R and the NIC(s) 544, as well as optionally between the software containers 562A-R; in addition, this virtual switch may enforce [selectively forwarding of the subset of streams] network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other (e.g., by honoring virtual local area networks (VLANs)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a signaling interface configured to receive forwarding instructions to change one or more forwarding rules of the SDN node so as to selectively forward one or more of the plurality of streams to a VR rendering device, as taught by Utgikar, in the method of Cole and Mai, so provide a method for Software Defined Networking (SDN) to facilitates rapid and open innovation at the network layer by providing a programmable network infrastructure, see Utgikar, para0003.

As per claim 18. The combination of Cole, Mai and Utgikar disclose a SDN node according to claim 17.

          Utgikar however discloses wherein the SDN node is a network switch or network router. (Utgikar, par0133 teaches according to some embodiments, the network switch 810 and the computing system 825 are under control of at least one of the one or more NFV entities and/or the SDN controller 845 (as indicated by the long-dash lines denoted 890 in FIG. 8A). For SDN control, the SDN controller 845 might utilize a communications protocol, such as OpenFlow or other protocol, or the like, that gives access to the forwarding plane of a network switch or router over a network).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the SDN node is a network switch or network router, as taught by Utgikar, in the system of Cole and Mai, so provide a node for Software Defined Networking (SDN) to facilitates rapid and open innovation at the network layer by providing a programmable network infrastructure, see Utgikar, para0003.

Claims 4, 5, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Mai further in view of Utgikar, and further in view of Nagaraj et al. (US20130060911A1) hereinafter Nagaraj.
As per claim 4. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole, Mai and Utgikar do not explicitly disclose wherein the selectively forwarding is performed by the one or more SDN nodes on the basis of one or more forwarding 
          Nagaraj however discloses wherein the selectively forwarding is performed by the one or more SDN nodes on the basis of one or more forwarding rules, and wherein the method comprises signaling one or more SDN nodes forwarding instructions to change the one or more forwarding rules so as to effect the selectively forwarding of the subset of streams. (Nagaraj, Fig3 [interface 73 - forwarding nodes] and par0085-0087. Par0086 teaches source component 90 may further issue the command to the appropriate one of interfaces 73 via source interface 98. That is, source component 90 may send the command to the one of interfaces 73 that is communicatively coupled to the source selected by stream management unit 80. Par0087 teaches interfaces 73 may be configured to forward retrieved data to source component 90. In the example of FIG. 3, source component 90 includes media file demux unit 96, which may demultiplex the received data, e.g., into respective audio and video streams. Media file storage handling unit 92 may buffer received data in a memory (not shown) of a device including multi-source retrieval unit 50).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the selectively forwarding is performed by the one or more SDN nodes on the basis of one or more forwarding rules, and wherein the method comprises signaling one or more SDN nodes forwarding instructions to change the one or more forwarding rules so as to effect the selectively forwarding of the subset of streams, as taught by Nagaraj, 

As per claim 5. The combination of Cole, Mai, Utgikar and Nagaraj disclose a method according to claim 4.
          Cole further discloses wherein the signaling of the forwarding instructions is performed by the VR rendering device. (Cole, par0027 teaches content delivery for a particular stream may be initiated by the playback device, e.g., by sending a signal used to trigger content delivery. The signal may be used to join a multicast group providing content corresponding to a portion of an environment or initiating delivery of a switched digital broadcast. In the case of broadcast content not requiring a request or other signal such as a multicast group join signal, the device may initiate reception by tuning to a channel on which the content is available).

As per claim 10. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole, Mai and Utgikar do not explicitly disclose further comprising signaling destination metadata to the VR rendering device which is indicative of a network destination of the streaming of each of the plurality of streams.
          Nagaraj however discloses further comprising signaling destination metadata to the VR rendering device which is indicative of a network destination of the streaming of each of the plurality of streams. (Nagaraj, Fig6, par0123 teaches in the example of FIG. 6, initially, a source device sends an MPD file [metadata] to a retrieval device, such as client device 40A (180). The MPD file generally corresponds to particular multimedia content. Client device 40A (representing an example of a retrieval device) may then receive the MPD file (182). Source component 90 may receive and parse the MPD file to extract information from the MPD file indicative of representations, characteristics of the representations, URLs for segments of the representations, and other such information. Source component 90 may provide this information to stream management unit 80).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising signaling destination metadata to the VR rendering device which is indicative of a network destination of the streaming of each of the plurality of streams, as taught by Nagaraj, in the system of Cole, Mai and Utgikar, so provide a method for digital video devices implement video compression techniques to transmit and receive digital video information more efficiently, see Nagaraj, par0003.

As per claim 11. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          Cole, Mai and Utgikar do not explicitly disclose wherein the VR rendering device is connected to the network via a bandwidth constrained access network, and wherein the one or more forwarding nodes are edge nodes of the network at the edge to the bandwidth constrained access network.
          Nagaraj however discloses wherein the VR rendering device is connected to the network via a bandwidth constrained access network, and wherein the one or more (Nagaraj, Fig8, par0135 teaches FIG. 8 is a flowchart illustrating a conceptual timing diagram in which a streaming manager (e.g., stream management unit 80) receives source notifications from various interfaces that are communicatively coupled to respective sources. In this example, stream management unit 80 may receive information from a platform (e.g., the operating system of a mobile device) indicating received signal strength information for various radios of the platform, such as a 3G (Third Generation Partnership Project) wireless radio, a wireless network (e.g., IEEE 802.11x, often referred to as “WiFi”) radio, and a Long Term Evolution (LTE) radio).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the VR rendering device is connected to the network via a bandwidth constrained access network, and wherein the one or more forwarding nodes are edge nodes of the network at the edge to the bandwidth constrained access network, as taught by Nagaraj, in the system of Cole, Mai and Utgikar, so provide a method for digital video devices implement video compression techniques to transmit and receive digital video information more efficiently, see Nagaraj, par0003.

As per claim 15.  A Virtual Reality (VR) rendering device (Cole, Fig.8, content system/ content playback device 800). 
for rendering a VR video, (Cole, Fig14, para0120-0121 and par0153-0154. Par0121 teaches the playback system 800, in at least some embodiments includes a 3D head mounted display. The head mounted display maybe implemented using the OCULUS RIFT™ VR (virtual reality) headset which may include the head mounted display 805).
wherein the VR video is represented at least in part by a plurality of streams each associated with a different view of a scene, (Cole, Fig18, para0027 teaches the device then selects that portion to be received at a high rate, e.g., full resolution with the stream being designated, from a priority perspective, as a primary steam. Content from one or more other streams providing content corresponding to other portions of the environment may be received as well, but normally at a lower data rate. Content delivery for a particular stream may be initiated by the playback device, e.g., by sending a signal used to trigger content delivery. The signal may be used to join a multicast group providing content corresponding to a portion of an environment or initiating delivery of a switched digital broadcast).
an input interface (Cole, Fig.8, network interface 810, Fig.19, network interface 1910) 
for receiving destination metadata indicative of a network destination of a streaming of each of the plurality of streams within a network (Cole, par0236 teaches via the network interface 1610 the system 1900 communicates and/or receives and/or signals and/or information (e.g., including images and/or video content) to various external devices over a communications network, e.g., such as communications network 105. The network interface 1910 includes a receiver 1911 and a transmitter 1913 via which the receiving and transmitting operations are performed. In some embodiments the system receives one or more selected content streams [can include metadata - see Nagaraj below] via the network interface 1910 from a content provider. In some embodiments the system 1900 receives, via the receiver 1911 of interface 1910, one or more selected content streams to use for playback).
and - a processor configured to: (Cole, Fig.8 [processor 808], par0353 teaches some embodiments are directed a non-transitory computer readable medium embodying a set of software instructions, e.g., computer executable instructions, for controlling a computer [processor] or other device to encode and compresses stereoscopic video.
 i) determine a view of the scene which is to be rendered by the VR rendering device; (Cole, par0027 teaches in some embodiments, the playback device determines which portion of the environment corresponds to the user's main field of view. The device then selects that portion to be received at a high rate, e.g., full resolution with the stream being designated, from a priority perspective, as a primary steam).
ii) identify, one or more of the plurality of streams which are needed to render the view of the scene, (Cole, par0025 teaches methods and apparatus for communicating image content, e.g., content corresponding to a 360 degree field of view are described. In various embodiments the field of view corresponds to different portions of an environment, e.g., a front portion, at least one back portion, a top portion and a bottom portion. In some embodiments left and right rear, e.g., back portions) of the environment are generated and/or communicated separately. A playback device monitors the position of a user's head and generates images, e.g., stereoscopic images corresponding to the portion of the environment a user is looking at a given time which are then displayed to the user. In the case of stereoscopic playback, separate left and right eye images are generated. The generated images can, and in some embodiments do, corresponding to one or more scene, e.g., environment portions).
(Cole, par0099 teaches In step 612 scene portions are selected to be provided based on the indicated head position, e.g., viewing angle, of the user. The selected portions are transmitted, e.g., streamed, to the playback device, e.g., on a periodic basis. The rate at which the data corresponding to the portions are streamed depends on, in some embodiments, the video frame rate. For example, at least one selected portion will be streamed at the full frame rate being supported. While at least one scene portion is selected in step 612, normally multiple scene portions are selected, e.g., the scene portion which the user is facing as well as the next nearest scene portion. Additional scene portions may also be selected and supplied if the data rate available is sufficient to support communication of multiple frame portions).
by the one or more forwarding nodes to the VR rendering device. (Cole, par0092 teaches operation proceeds from step 606 to step 608 where the current head position of the user device from which the request for content is initialized, e.g., the current head position at the time of the request is to be the 0 degree position. The 0 degree or forward looking position may be re-initialized in some embodiments by the user with the playback device signaling that a re-initialization is to occur. Over time the user's head position and/or changes in the user's head position, e.g., relative to the original head position, are reported to the content delivery system 104 and the updated position is used as will be discussed below to make content delivery decisions).
          Cole does not explicitly discloses wherein the network destination comprises one or more Software Defined Network (SDN) nodes in a network downstream of one or more stream sources streaming the plurality of streams and upstream of the; and in 
          Mai however discloses wherein the network destination comprises one or more Software Defined Network (SDN) nodes in a network downstream of one or more stream sources streaming the plurality of streams and upstream of the; and in response to the view having to be rendered, signal the one or more SDN nodes forwarding instructions for the one or more SDN nodes,  (Mai, Fig 3, par0057 teaches the method preferably comprises the steps of: determining if an attached network (e.g., network A-D) is multicast enabled 92; querying for virtual multicast requests 94; listening for virtual multicast requests from clients and downstream virtual routers 96; determining which clients and/or downstream virtual routers request multicast content and the requested delivery method 98; building a table of requesting clients and virtual routers 100; selecting an optimal upstream router 102 (only applicable for downstream VRs 12); forwarding multicast request to upstream virtual router 104 (only applicable for downstream VRs 12); receiving the requested multicast content 106; replicating and addressing packets per table 108; and transmitting packets to requesting multicast clients and unicast clients and downstream virtual routers 110).
in response to the view having to be rendered by the, wherein the, and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the one or more forwarding nodes in unicast, to convert each of the unicast streams into a (Mai, par0068-0069 teaches the VR 12 may convert multicast streams from the content servers 16 to unicast streams and broadcast them to central office servers 126 based on a central routing table comprising addresses for the central offices servers 126 with networks 128 of clients 14 that requested the content…..It is further noted that content that has been virtual multicast, as unicast, may be converted back to or re-broadcast as multicast).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the network destination comprises one or more Software Defined Network (SDN) nodes in a network downstream of one or more stream sources streaming the plurality of streams and upstream of the; and in response to the view having to be rendered, signal the one or more SDN nodes forwarding instructions for the one or more SDN nodes, in response to the view having to be rendered by the, wherein the, and/or to drop packets of other streams, wherein each of the plurality of streams is streamed to the one or more forwarding nodes in unicast, to convert each of the unicast streams into a multicast stream, as taught by Mai, in the method of Cole, so increased bandwidth capacity has increased Internet usage and the potential for enjoyable and productive usage, see Mai par0005.
          Cole and Mai do not explicitly disclose a controller configured to, is a SDN controller, i) controlling the one or more SDN nodes; and ii) controlling the one or more SDN nodes, and wherein the one or more forwarding nodes are Software Defined Network (SDN) nodes, to selectively forward the subset of streams to the: to selectively forward the subset of streams from the one or more SDN nodes to the.
(Utgikar, par0032, par0035, par0051. Par0035 teaches an SDN controller 110 may determine, based on analysis of flow statistics, that a particular flow is highly active (e.g., experiences increased traffic usage). In response, the SDN controller 110 may program the switch 120 [forwarding node] to move a flow entry that matches the highly active flow higher up in the flow table 210. 
and wherein the one or more forwarding nodes are Software Defined Network (SDN) nodes; to selectively forward the subset of streams to the: to selectively forward the subset of streams from the one or more SDN nodes to the (Utgikar, par0051 teaches the virtualization layer 554 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch. Specifically, this virtual switch [SDN node] forwards traffic between software containers 562A-R and the NIC(s) 544, as well as optionally between the software containers 562A-R; in addition, this virtual switch may enforce network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other (e.g., by honoring virtual local area networks (VLANs)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a controller configured to, is a SDN controller, i) controlling the one or more forwarding nodes; and ii) controlling the one or more forwarding nodes, and wherein the one or more forwarding nodes are Software Defined Network (SDN) nodes, to selectively forward the subset of streams to the: to selectively forward the subset of streams from the one or more SDN nodes to the, as taught by Utgikar, in the device of Cole and Mai, 
          Cole, Mai and Utgikar do not explicitly disclose receiving destination metadata indicative of a network destination of a streaming of each of the plurality of streams within a network, on the basis of the destination metadata.
          Nagaraj however discloses receiving destination metadata indicative of a network destination of a streaming of each of the plurality of streams within a network, on the basis of the destination metadata. (Nagaraj, Fig6, par0123 teaches in the example of FIG. 6, initially, a source device sends an MPD file [metadata] to a retrieval device, such as client device 40A (180). The MPD file generally corresponds to particular multimedia content. Client device 40A (representing an example of a retrieval device) may then receive the MPD file (182). Source component 90 may receive and parse the MPD file to extract information from the MPD file indicative of representations, characteristics of the representations, URLs for segments of the representations, and other such information. Source component 90 may provide this information to stream management unit 80).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving destination metadata indicative of a network destination of a streaming of each of the plurality of streams within a network, on the basis of the destination metadata, as taught by Nagaraj, in the system of Cole, Mai and Utgikar, so provide a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Mai further in view of Utgikar, and further in view of Shin et al. (US20070064689A1) hereinafter Shin.
As per claim 9. The combination of Cole, Mai and Utgikar disclose a method according to claim 1.
          The combination of Cole, Mai and Utgikar do not explicitly disclose wherein the selectively forwarding of the subset of streams comprises modifying an Address Resolution Protocol (ARP) table of the one or more forwarding nodes to specify a hardware address of the VR rendering device as recipient of the subset of streams.
          Shin however discloses wherein the selectively forwarding of the subset of streams comprises modifying an Address Resolution Protocol (ARP) table of the one or more forwarding nodes to specify a hardware address of the VR rendering device as recipient of the subset of streams. (Shin, par0044 teaches In order to perform communication control in a network, such as `permission`/`cut-off`/`packet forwarding` [selectively forwarding of the subset of streams] of communication between internal devices linked to the network, the ARP table should be generated such that the ARP table of each device can be manipulated, such as generating or modifying contents of the ARP table desired [modifying an Address Resolution Protocol {ARP} table of the one or more forwarding nodes] by the outside and the ARP table thus manipulated from the outside can be used when communication with a predetermined network layer address [to specify a hardware address of the VR rendering device as recipient of the subset of streams] is required).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the selectively forwarding of the subset of streams comprises modifying an Address Resolution Protocol (ARP) table of the one or more forwarding nodes to specify a hardware address of the VR rendering device as recipient of the subset of streams, as taught by Shin, in the method of Cole, Mai and Utgikar, so as to administer and control huge network resources in a more efficient and integrated manner by a limited number of human resources, see Shin, par0002.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Gautier et al. (US20120242781A1) – Related art in the area of a method for navigation in a panoramic video sequence displayed on a user terminal, the panoramic video sequence being divided into a plurality of non-overlapping video portions each corresponding to a zone of the panoramic video sequence.
• Ippach et al. (US20070201477A1) – Related art in the area of a method to optimize the data stream between a router and a multimedia unit, the router receiving at least one data stream forming a service and comprising several sub-streams from which part of them are alternatively used by the multimedia unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442